Citation Nr: 0312582	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-12 454	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right patella injury, status post arthroscopy and resection, 
currently rated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
April 1992, and had additional periods of Active Duty for 
Training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on June 11, 2002 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

In October 2002, the Board informed the veteran that it was 
undertaking additional development of the issue of 
entitlement to an increased rating for residuals of a right 
patella injury, status post arthroscopy and resection, 
currently rated as 20 percent disabling.  Specifically, an 
additional VA examination was provided.  The Board notified 
the veteran by letter dated March 19, 2003 that the 
development had been completed.  However, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated the regulation that authorizes the Board to 
undertake development and decide a claim based on that 
evidence, absent a waiver of RO consideration by the veteran. 
(38 C.F.R. § 19.2(a)(2)).  See, DAV v. Sec'y of Veterans 
Affairs, No 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003).  The veteran has not waived RO 
consideration in this case.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The RO issued a Statement of the Case (SOC) in April 1999.  
The SOC discussed the RO's conclusions as to why an increased 
rating for the veteran's residuals of a knee injury was not 
warranted.  The SOC did inform the veteran of what evidence 
the RO had obtained, but the veteran has not been informed of 
the provisions of the VCAA.  In addition, the RO did not 
advise him as to what evidence he needed to submit to 
substantiate his claims and what evidence the RO would help 
him to obtain.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
veteran with regards to his claim.  

The veteran contends that he should be granted an increased 
evaluation for residuals of a right patella injury, status 
post arthroscopy and resection, currently rated as 20 percent 
disabling.  As indicated above, the Board has obtained 
additional evidence that is pertinent to this appeal.  This 
evidence has been obtained after the RO issued the SOC.  
Also, the RO has not reviewed this new evidence in the first 
instance and the veteran has not waived the right to have 
this new evidence considered originally by the RO.  The 
Board's authority to issue a decision in the first instance 
based on evidence developed by the Board has been 
invalidated.  The Board has obtained additional medical 
evidence that is pertinent to the veteran's claims, which the 
RO has not yet reviewed.  Therefore, due process 
considerations mandate that this case be remanded to have the 
RO review the evidence in the first instance and issue a 
Supplemental Statement of the Case (SSOC) if the benefit 
sought on appeal remains denied.  Accordingly, this case is 
remanded for the following additional development:

1.	The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.  

2.	The RO should review all the evidence in the 
veteran's claims file, including the 
additional VA examination report from 
November 2002 that was obtained by the 
Board.  The RO should then readjudicate the 
veteran's claim for an increased evaluation 
for residuals of a right patella injury, 
status post arthroscopy and resection, 
currently rated as 20 percent disabling.  
If, after readjudication, any benefit on 
appeal remains denied, the RO should issue 
an SSOC explaining to the veteran and his 
representative, if any, the rationale for 
the continued denial and giving them an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration if the claim remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



